Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                 PageID.5958       Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 AWGI, L.L.C.; Atlas Logistics, Inc.; and
 Atlas Van Lines, Inc.,

        Plaintiffs,

 v.                                                  Case No. 17-12131

 Atlas Trucking Company, L.L.C.; Atlas               Sean F. Cox
 Logistics, L.L.C.; and Eaton Steel Bar              United States District Court Judge
 Company, Inc.,

       Defendants.
 ___________________________________/

  OPINION AND ORDER DENYING DEFENDANTS’ MOTION TO STAY PERMANENT
                INJUNCTION PENDING APPEAL (ECF No. 170)

        After a seven-day bench trial in this trademark infringement action, the Court found for

 Plaintiffs and entered a permanent injunction against Defendants. The Court’s injunction prohibits

 Defendants from using the word “Atlas” to identify their services within the transportation and

 logistics industry. Defendants now move to stay the injunction pending appeal.

        For the reasons below, the Court will deny Defendants’ motion to stay.

                                        BACKGROUND

        The Court provided a comprehensive description of this case’s three-year history in its June

 30, 2020 Opinion and Order on Pending Motions and Findings of Fact and Conclusions of Law.

 (ECF No. 164, PageID 5799-5816); AWGI, LLC, et. al., v. Atlas Trucking Company, LLC, 2020

 WL 3546100 at *1-*9 (E.D. Mich. June 30, 2020). In January 2020, the Court presided over a

 seven-day bench trial on Plaintiffs’ trademark infringement claims and Defendants’ counterclaims.

 After the trial, the Court found in favor of Plaintiffs and against Defendants, and entered a

                                                 1
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                  PageID.5959       Page 2 of 12



 permanent injunction against Defendants. Generally, the Court’s injunction bars Defendants from

 using specific “Atlas” marks in the sale or advertising of transportation and logistics services.

 (ECF No. 169). As originally issued, the injunction ordered Defendants to destroy all of their

 advertisements that contain an “Atlas” mark, including all signage on any truck or trailer, within

 sixty days. (ECF No. 169, PageID 5896). The Court later extended this deadline for compliance

 by an additional sixty days (ECF No. 176). Defendants now must comply with the injunction on

 or before October 28, 2020. Id.

          On July 2, 2020, Defendants moved to stay the injunction pending their then-imminent

 appeal. (ECF No. 170). 1 Defendants argue that they are likely to prevail on appeal and that forcing

 them to comply with the injunction will cause them irreparable harm. Defendants also argue that

 a stay would not harm Plaintiffs or the public interest.

          On July 16, 2020, Plaintiffs filed a response in opposition to Defendants’ motion to stay.

 (ECF No. 173). Plaintiffs argue that Defendants have not shown a likelihood of success on appeal

 and that the harms they face are not irreparable. Plaintiffs also argue that, absent an injunction,

 Defendants will continue to harm them and the public interest through the infringing use of the

 “Atlas” marks.

           That same day, Defendants filed a reply in support of their motion. (ECF No. 174). The

 Court heard oral arguments via Zoom videoconferencing software on August 20, 2020.

                                             ANALYSIS

          When a party seeks to stay an injunction pending appeal, the Court considers four factors:

 (1) the likelihood that the party seeking the stay will prevail on the merits of the appeal; (2) the



 1
     Defendants filed their notice of appeal on July 29, 2020. (ECF No. 178).
                                                     2
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                   PageID.5960       Page 3 of 12



 likelihood that the moving party will be irreparably harmed absent a stay; (3) the prospect that

 others will be harmed if the court grants the stay; and (4) the public interest in granting the stay.

 Michigan Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th

 Cir. 1991). “These factors are not prerequisites that must be met, but are interrelated considerations

 that must be balanced together.” Id.

        The interrelatedness of the first two factors is particularly important; the Sixth Circuit has

 acknowledged an inverse relationship between the likelihood-of-success factor and the likelihood-

 of-irreparable-harm factor. Put simply, more of one can compensate for less of the other:

        To justify the granting of a stay, ... a movant need not always establish a high
        probability of success on the merits. Ohio ex rel. Celebrezze [v. Nuclear Regulatory
        Com’n], 812 F.2d [288] at 290 [(6th Cir. 1987)] (citing Cuomo v. United States
        Nuclear Regul. Comm’n, 772 F.2d 972, 974 (D.C.Cir.1985)). The probability of
        success that must be demonstrated is inversely proportional to the amount of
        irreparable injury plaintiffs will suffer absent the stay. Id. Simply stated, more of
        one excuses less of the other. This relationship, however, is not without its limits;
        the movant is always required to demonstrate more than the mere “possibility” of
        success on the merits. Mason County Medical Ass’n v. Knebel, 563 F.2d 256, 261
        n. 4. (6th Cir.1977). For example, even if a movant demonstrates irreparable harm
        that decidedly outweighs any potential harm to the defendant if a stay is granted,
        he is still required to show, at a minimum, “serious questions going to the merits.”
        [in re] DeLorean, 755 F.2d [1223] at 1229 [(6th Cir. 1985)] (quoting Friendship
        Materials, Inc. v. Michigan Brick, Inc., 679 F.2d 100, 105 (6th Cir.1982)).

 A. Philip Randolph Institute v. Husted, 907 F.3d 913, 918-919 (6th Cir. 2018) (quoting Michigan

 Coalition, 945 F.2d at 153-154).

 I.     Defendants’ Likelihood of Success on Appeal

        To receive a stay, Defendants must “demonstrate…that there is a likelihood of reversal.”

 Michigan Coalition, 945 F.2d at 153. This likelihood need not rise to the level of a “high

 probability of success on the merits” if Defendants can show an inversely proportional threat of

 irreparable harm. Husted, 907 F.3d at 918-919. But, even if serious, irreparable harm is imminent,

                                                   3
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                   PageID.5961      Page 4 of 12



 Defendants must still demonstrate more than the possibility of success on appeal; Defendants must

 raise “serious questions going to the merits.” Id.

        Defendants’ attack on the Court’s decision proceeds on four fronts. First, Defendants

 contend that the Court’s findings “are so broad that none of the hundreds of companies in the

 transportation and logistics field that use the word ‘Atlas’ in their names could continue to do so.”

 (ECF No. 170, PageID 5907). Second, Defendants believe that this Court disregarded Atlas Supply

 Co. v. Atlas Brake Shops, Inc., 360 F.2d 16 (6th Cir. 1966), a Sixth Circuit case that dealt with the

 word “Atlas” as a trademark. Third, Defendants argue that the Court’s conclusion regarding the

 priority of the “Atlas Logistics” mark “rests at least in part on an internal inconsistency.” Fourth,

 Defendants disagree with the Court’s conclusion regarding the seventh Frisch factor, which

 considered Plaintiffs’ adverse intent in choosing to use the “Atlas” marks. 2

        None of these arguments raise a serious question that goes to the merits of this case. To

 begin, the Court’s Opinion only binds the parties in this case. See, e.g., NASD Dispute Resolution,

 Inc. v. Judicial Council of State of Cal., 488 F.3d 1065, 1069 (9th Cir. 2007) (“[O]utside of future

 litigation involving the same parties and their privies…a district court opinion does not have

 binding precedential effect.”) (cited favorably in Ohio A. Philip Randolph Institute v. Larose, 761

 Fed.App’x 506, 513 n.4 (6th Cir. 2019)). The Court made a discrete, fact-specific decision

 regarding Plaintiffs’ trademark rights as they relate to Defendants’ use of the “Atlas” marks. No




 2
   Defendants state that their “forthcoming Appeal Brief will more fully set forth the reasons that
 [they] should prevail.” (ECF No. 170, PageID 5909). For the purposes of deciding whether there
 is a likelihood of success on appeal, the Court can only look to the arguments before it (i.e. those
 arguments that are raised in Defendants’ motion to stay). The Court cannot, and will not, speculate
 on which other arguments Defendants will raise in their appellate brief, nor will the Court craft
 any arguments for Defendants.
                                                  4
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                   PageID.5962       Page 5 of 12



 more, no less. Whether other companies in the transportation and logistics industries are also

 infringing on Plaintiffs’ trademarks is an issue for another case, where the presiding judge will

 have to make their own discrete decision based on the facts presented, and is an issue that is largely

 irrelevant to the merits of how this case has been litigated. 3

        Next, Atlas Supply Co.—despite its superficial similarities—does not support Defendants’

 arguments as to the merits of this case. That case dealt with the use of the mark “Atlas” in

 marketing tires, car batteries, and other car accessories in the Cincinnati, Ohio market in the 1960s.

 The Sixth Circuit observed that “[t]here is evidence in the record that the name ‘Atlas’ is used by

 approximately thirty-five business concerns in the Cincinnati area,” which “indicates that ‘Atlas’

 is a rather ‘weak’ mark.” Atlas Supply Co., 360 F.2d at 18.

        This case does not concern the marketing of tires, car batteries, and other car accessories

 in 1960s Cincinnati. The Court’s Opinion made a fact-specific ruling based on the evidence

 presented at trial on the parties’ use of the marks, commercial practices, and marketplaces. These




 3
   In its Conclusions of Law, the Court examined an argument advanced by Defendants that
 extensive third-party use of the “Atlas” marks in the transportation and logistics industries could
 weaken the “Atlas” marks’ commercial strength. (ECF No. 164, PageID 5858-5860). The Court
 concluded that Defendants had failed to sufficiently substantiate this argument. (ECF No. 164,
 PageID 5861) (“Defendants’ evidence attacking the commercial strength of ATLAS therefore fails
 in two respects, each of which is individually fatal. Defendants presented no evidence (1) that any
 third party actually uses ATLAS, or that (2) any third party makes such use in offering
 Transportation or Logistics Services. Accordingly, the Court finds that Defendants have no
 established that the commercial strength of ATLAS has been weakened.”) In their motion to stay,
 Defendants do not argue that this conclusion regarding commercial strength was incorrect. They
 only bring up third-party use out of apparent concern that the Court’s decision is so broad as to
 give Plaintiffs the unfettered power to institute a trademark-infringement suit against every
 company that uses an Atlas mark in the relevant industries. As explained above, this concern is
 misplaced.
                                                   5
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                  PageID.5963       Page 6 of 12



 factual differences distinguish this case from Atlas Supply. 4 To accept Defendants’ reading of Atlas

 Supply would be to conclude that “Atlas” is a weak trademark as a matter of law, for all time and

 space and under all circumstances. Given the fact-intensive nature of trademark infringement

 disputes, this interpretation of Atlas Supply is incorrect.

        Defendant’s third argument, which alleges an “internal inconsistency” in the Court’s

 conclusion regarding priority of the “Atlas Logistics” mark is irrelevant to the outcome of this

 case. Defendants offered two invoices from 2005 to establish their first use of the term “Atlas

 Logistics” as a trademark. Defendants isolate one paragraph from the 262-paragraph Findings of

 Fact and Conclusions of Law where the Court concludes that these invoices “do[] not show that

 Defendants’ provided Logistics Services to the recipient. The invoice[s] show[] only the rendition

 of Transportation Services.” (ECF No. 164, PageID 5877). Given the Court’s earlier observation

 that “Transportation and Logistics Services are ‘the same’ or at least ‘closely related’ to each

 other,” (ECF No. 164, PageID 5822), Defendants object to the Court’s parsing of these services as

 they relate to the 2005 invoices.

        When viewed in context, this alleged inconsistency is immaterial to any outcome-

 determinative issue. Immediately before the Court made that allegedly inconsistent statement, the

 Court held that “Defendants’ invoice[s] do[] not constitute open or public use of ATLAS

 LOGISTICS. [They are], instead, a private communication between two companies.” (ECF No.

 164, PageID 5877) (citations omitted). Thus, as most relevant to the merits, the Court held that the

 invoices did not entitle Defendants to any trademark rights in “Atlas Logistics” for any services.



 4
   To be sure, the Court cited Atlas Supply in its opinion and order on the parties’ motions for
 summary judgment. (ECF No. 90, PageID 3761). But the Court corrected course when it
 reconsidered that opinion.
                                                6
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                  PageID.5964       Page 7 of 12



 (ECF No. 164, PageID 5875-5876). Even if the 2005 invoices evidenced the rendition of both

 Transportation and Logistics Services, they still do not establish trademark rights because they

 were private communications, not open and public uses of the “Atlas Logistics” mark.

         Moreover, the Court concluded that Plaintiffs can tack their use of the “Atlas Logistics”

 mark onto their use of “Atlas” as a trademark, which dates back to the 1970s. (ECF No. 164,

 PageID 5879-5883). Even if the invoices show that Defendants used “Atlas Logistics” as a

 trademark in the Transportation and Logistics industries in 2005, Defendants still have priority to

 that mark. Thus, this argument cannot establish any likelihood of reversal on appeal.

         Finally, Defendants’ argument regarding the Court’s conclusion as to the seventh Frisch

 factor would not change the posture of this case on appeal, even if a reviewing court agreed with

 it. The Court found that this factor, which deals with the adverse intent of the allegedly infringing

 party in selecting the relevant mark, weighed in favor of finding a likelihood of confusion. (ECF

 No. 164, PageID 5874). Defendants object to this conclusion, arguing that the Court relied on

 circumstantial evidence and citing the testimony of their top executive, Mark Goodman, who

 testified that “Atlas” had been chosen in accordance with a mythological naming convention that

 Defendants employ. However, even if Defendants had no adverse intent in selecting the “Atlas”

 marks, “the lack of intent by a defendant is largely irrelevant in determining if consumers likely

 will be confused as to source.” Daddy’s Junky Music Store, Inc., v. Big Daddy’s Family Music

 Center, 109 F.3d 275, 287 (6th Cir. 1997) (citations omitted). In other words, even if the Sixth

 Circuit agrees with Defendant on this point, that conclusion would not reduce the likelihood of

 confusion in this case, which (as explained in the Court’s analysis of the other Frisch factors) is

 high.


                                                  7
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                   PageID.5965       Page 8 of 12



        Thus, the Court concludes that Defendants’ motion to stay does not present serious

 questions that go to the merits of this case or raise a likelihood of reversal on appeal. This factor

 weighs against staying the injunction.

 II.    Defendants’ Likelihood of Irreparable Harm

        This stay factor looks to the likelihood that Defendants will be irreparably harmed if the

 injunction is enforced. “The key word in this consideration is irreparable.” Michigan Coalition,

 945 F.2d at 154 (quoting Sampson v. Murray, 415 U.S. 61, 90 (1974)) (emphasis in original).

 “Mere injuries, however substantial, in terms of money, time, and energy necessarily expended in

 the absence of a stay are not enough.” Id. “In addition, the harm alleged must be certain and

 immediate, rather than speculative or theoretical.” Id.

        Defendants point to four harms that they will face if the injunction is not stayed. First,

 Defendants will “lose revenue while their trucks are decommissioned and modified.” (ECF No.

 170, PageID 5909). Second, Defendants will “need to expend hundreds of thousands of dollars in

 order to rebrand their assets,” including “trucks and associated equipment, the Atlas Trucking,

 LLC website, and pre-printed stationary.” (ECF No. 170, PageID 5910). Third, Defendants will

 “need to amend all pertinent listings with regulatory bodies such as the Department of

 Transportation, FMCSA, and SAFER, as well as update their insurance carriers.” Id. Fourth,

 Defendants’ rebranding “will cause confusion among existing customers or potential referrals,”

 which “has a real and nontrivial potential to result in loss of business for Defendants, and result in

 loss of goodwill and permanent damage to Defendants’…reputation.” Id. In Defendants’ reply,

 they expand on this fourth harm by arguing that “reputational harm can come from, for example,




                                                   8
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                   PageID.5966       Page 9 of 12



 lapses in truck availability during the rebranding period that would cause delays in…deliveries.”

 (ECF No. 174, PageID 5946).

        To be sure, Defendants will be burdened by the injunction. But, most of these alleged harms

 are not irreparable. Rebranding expenditures, loss of revenue, loss of business, and loss of the

 time and energy necessary to amend filings with regulatory bodies and insurance carriers are harms

 that are readily compensable by monetary damages. See Little Caesar Enter., Inc., v. Miramar

 Quick Service Restaurant Corp., 2019 WL 3997161 at *2 (E.D. Mich. 2019); Michigan Coalition,

 945 F.2d at 154.

        Defendants’ reply paints a more dire picture of the economic harm that will befall them if

 they are forced to comply with the injunction. Defendants compare this case to Standard Havens

 Prods. v. Gencor Indus., 897 F.2d 511 (Fed. Cir. 1990), where the Federal Circuit granted a stay

 when the movant was likely to face employee layoffs, immediate insolvency, and possible

 extinction if forced to comply with the injunction. Situations like that, Defendants argue, constitute

 irreparable harm. Defendants assert that compliance would require “significant expenditures,”

 which come in “the COVID-19 downturned business clime and pose a real threat to all three

 Defendants.” But Defendants’ only submission of proof in support of its motion—an affidavit from

 their Senior Director of Transportation Jeffrey Bronson—does not support this dire picture. Mr.

 Bronson’s affidavit lists the various costs associated with compliance, but does not indicate that

 compliance would cause layoffs or cause the insolvency or the extinction of Defendants. Thus, the

 Court cannot conclude that Defendants actually face these threats.

        Further, Defendant’s argument regarding the loss of goodwill and reputational harm

 associated with rebranding is misplaced. The Court found that Defendants’ use of the “Atlas”


                                                   9
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                   PageID.5967       Page 10 of 12



  marks infringed on Plaintiff’s trademark rights. Any goodwill or reputational benefit that

  Defendants received from their use of the “Atlas” marks is ill-gotten; it was derived from

  infringing on Plaintiffs’ trademarks. Put differently, Defendants ask the Court to recognize an

  infringer’s right to infringe because doing so benefits the infringer. The Court declines to do so.

           Finally, Defendants’ concerns regarding reputational harm arising from delayed deliveries

  that could happen if their trucks are forced to be decommissioned for any period of time is not

  certain and immediate. As of now, Defendants have had two months to begin complying with the

  Court’s injunction. They have more than two months left until their failure to comply will violate

  the injunction. The Court is confident that, in that time, Defendants can manage their trucking

  assets in such a way as to comply with the injunction’s requirements without inflicting reputational

  harm by missing deliveries.

           Thus, the harms alleged by Defendants are either not irreparable, not substantiated, not

  cognizable, or not certain and imminent. This factor weighs against staying the injunction.

  III.     Harm to Plaintiffs

           Defendants argue that Plaintiffs “will not be harmed if they have to wait for the Sixth

  Circuit to resolve Defendants’ appeal for the Injunction to take effect.” The basis for this argument

  is two-pronged. First, Plaintiffs have known about Defendant’s use of “Atlas” marks since 2012

  but waited five years to file suit and then did not seek a preliminary injunction during the three

  years that this case was been pending. Second, Plaintiffs’ revenues “are in the billions,” and there

  is no indication that Plaintiffs would lose any business due to Defendants’ continued use of the

  marks.




                                                   10
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                   PageID.5968       Page 11 of 12



         These arguments misconstrue the relevant harm that Plaintiffs would experience if the

  injunction is stayed. The Court has determined that Defendants are infringing on Plaintiffs’

  trademark rights. If this Court stays the injunction indefinitely, Plaintiffs will face a threat of

  irreparable harm and reputational damage because Defendants will continue to infringe their rights.

  Circuit City Stores, Inc., v. CarMax, Inc., 165 F.3d 1047, 1056 (6th Cir. 1999) (“[I]rreparable

  injury ordinarily follows when a likelihood of confusion or possible risk to reputation appears from

  [trademark] infringement…”) (citing Wynn Oil Co., v. American Way Serv. Corp., 943 F.2d 595,

  608 (6th Cir. 1991)); see also Little Caesar Enter., 2019 WL 3997161 at *2 (“The likelihood of

  confusion or potential reputational damage in a trademark infringement case such as this,

  according to the Sixth Circuit, demonstrates irreparable injury to the trademark owner.”) (citing

  Lucky’s Detroit, LLC v. Double L, Inc., 533 F. App’x 553, 555 (6th Cir. 2013) and Basicomputer

  Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992)).

          Further, Plaintiffs’ decision to not seek a preliminary injunction does not diminish their

  entitlement to a permanent injunction after the Court’s finding of infringement. See Dish Network,

  LLC, v. Siddiqi, 2019 WL 5781945 at *7 (S.D.N.Y. 2019) (“In a trademark infringement case, a

  party need not first seek a preliminary injunction to demonstrate an entitlement to permanent

  injunctive relief.”) (citing Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 104 n.20 (2nd

  Cir. 2012)); see also Mytee Products, Inc. v. Harris Research, Inc., 439 Fed. App’x 882, 888 (Fed.

  Cir. 2011) (“While we have held that delay in seeking an injunction is a factor to be considered in

  determining whether to issue a preliminary injunction, we have never held that failure to seek a

  preliminary injunction must be considered as a factor weighing against a court’s issuance of a

  permanent injunction.”); Lermer Germany GmbH v. Lermer Corp., 94 F.3d 1575, 1577


                                                   11
Case 2:17-cv-12131-SFC-DRG ECF No. 180 filed 08/21/20                    PageID.5969       Page 12 of 12



  (Fed.Cir.1996) (noting that a preliminary injunction and a permanent injunction “are distinct forms

  of equitable relief that have different prerequisites and serve entirely different purposes”).

          Given the Court’s ruling that Defendants are infringing on Plaintiffs’ trademark rights, an

  indefinite stay pending appeal would irreparably harm Plaintiffs. Thus, this factor weighs against

  staying the injunction. 5

  IV.     Public Interest

          Defendants argue that “[f]rom the public’s perspective, there will be no change to the status

  quo if the Injunction is stayed pending appeal.” (ECF No. 170, PageID 5913). The Sixth Circuit,

  however, has recognized that the public has an interest in “preventing consumer confusion and

  deception in the marketplace and protecting the trademark holder’s property interest in the mark.”

  Lorillard Tobacco Co., v. Amouri’s Grand Foods, Inc., 453 F.3d 377, 383 (6th Cir. 2006). The

  Court has found that defendants are infringing on Plaintiffs’ marks. Thus, this factor weighs

  against staying the injunction.

                                            CONCLUSION

          For these reasons, the Court DENIES Defendants’ Emergency Motion to Stay the

  Permanent Injunction Pending Appeal. (ECF No. 170).

  IT IS SO ORDERED.

                                                 s/Sean F. Cox
                                                 Sean F. Cox
                                                 United States District Judge

  Dated: August 21, 2020


  5
    In an attempt to mitigate the harm that a stay would cause Plaintiffs, Defendants offer to inform
  their clients and potential clients that they are not affiliated with Plaintiffs. Defendants proposal,
  however, would not stop their infringing activity. Thus, the threat of irreparable harm and
  reputational damage would remain, even if Plaintiffs implemented their proposed mitigation plan.
                                                     12
